     Case 4:21-cv-00409 Document 9 Filed on 03/17/21 in TXSD Page 1 of 2




               THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF TEXAS

Cheryll Clewett,

                    Plaintiff,          Case No 4:21-cv-00409

v.

F2P Industries, LLC,

                    Defendant.


                 NOTICE OF VOLUNTARY DISMISSAL


TO THE CLERK:

        Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff

voluntarily dismisses the Complaint with prejudice.




Dated: March 17, 2021            BY: /s/ Amy L. B. Ginsburg
                                       Amy L. B. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 East Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888 ext. 167
                                       Facsimile: (877) 788-2864
                                       Email: teamkimmel@creditlaw.com
                                       Attorney for Plaintiff
  Case 4:21-cv-00409 Document 9 Filed on 03/17/21 in TXSD Page 2 of 2




                     CERTIFICATE OF SERVICE

            I, Amy L. B. Ginsburg, do certify that I served a true and

correct copy of Plaintiff’s Notice of Voluntary Dismissal in the above-

captioned matter, upon the Clerk of Court via ECF.




                                       KIMMEL & SILVERMAN, P.C.

Date: March 17, 2021           By:   /s/ Amy L. B. Ginsburg
                                     Amy L. B. Ginsburg, Esquire
                                     Kimmel & Silverman, P.C.
                                     30 East Butler Pike
                                     Ambler, PA 19002
                                     Telephone: 215-540-8888
                                     Facsimile: 215-540-8817
                                     aginsburg@creditlaw.com
